Citation Nr: 0027908	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  96-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for thyroid dysfunction 
(claimed as an undiagnosed illness manifested by aching 
joints, memory loss, fatigue, headaches, and high fevers).

2.  Entitlement to service connection for dermatitis (claimed 
as skin rash due to an undiagnosed illness).

3.  Entitlement to service connection for shortness of breath 
as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992. Additionally, it is noted that the evidence 
on file shows that the veteran served in the Southwest Asia 
theater/Persian Gulf during his period of active duty.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the claims.  The RO in Houston, Texas, now has 
jurisdiction over this case.


FINDINGS OF FACT

1.  The veteran has verified service in the Southwest Asia 
theater from October 1990 to April 1991.

2.  The veteran's complaints of aching joints, memory loss, 
fatigue, headaches, and high fevers have been attributed to 
thyroid dysfunction.

3.  The medical records indicate that the veteran was treated 
for complaints of a general skin rash in March 1993.  
However, no skin rash was found upon examination of the skin.

4.  After March 1993, the medical records do not indicate 
treatment for chronic skin problems until February 1996.  At 
that time, these problems were attributed to an allergic 
reaction.  However, records from September 1996 indicated 
that it might be related to the veteran's endocrine problem.

5.  Medical records from January 1999 note that the veteran 
had chronic dermatitis which was controlled by medicated 
cream.

6.  No competent medical evidence is on file which attributes 
the veteran's thyroid dysfunction or his dermatitis to his 
period of active duty.

7.  The veteran failed to submit a timely Notice of 
Disagreement to the June 1997 rating decision which denied 
his claim of service connection for shortness of breath as 
due to an undiagnosed illness.

8.  Also in June 1997, the RO issued a Supplemental Statement 
of the Case to the veteran which included the shortness of 
breath claim as one of the issues.  In the attached 
correspondence, the RO informed the veteran that if the 
Supplemental Statement of the Case contained an issue which 
was not included in his Substantive Appeal, then he had to 
respond within 60 days to perfect his appeal of the new 
issue.  It does not appear that the veteran submitted a 
Substantive Appeal within 60 days of the Supplemental 
Statement of the Case.  

9.  The veteran was sent correspondence in August 2000 
informing him that the Board was rasing the issue of 
timeliness of appeal regarding his shortness of breath claim.  
He was informed that he and his representative had 60 days 
from the date of the correspondence to present any evidence 
or argument regarding the timeliness of appeal issue.  No 
response appears to be on file with respect to this 
correspondence.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for thyroid dysfunction and dermatitis are not well grounded.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.317 (2000); Neumann v. West, 14 Vet. App. 12 
(2000).

2.  The veteran did not perfect a timely appeal on the denial 
of service connection for shortness of breath as due to an 
undiagnosed illness.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203. 20.302 (2000); 
VAOPGCPREC 9-99 (August 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Thyroid Dysfunction and Dermatitis

General Background.  The veteran's skin, upper and lower 
extremities, as well as his head, face, neck, and scalp, were 
clinically evaluated as normal on his April 1988 enlistment 
examination.  At the time of this examination, the veteran 
reported that he had never experienced swollen or painful 
joints, frequent or severe headache, cramps in his legs, skin 
disease, thyroid trouble or goiter, or loss of memory or 
amnesia.  He did report that he was allergic to bubble bath, 
which he indicated caused him to have hives.  The service 
medical records show that he was treated in July 1989 for 
jock itch and groin irritation.  He was treated for a swollen 
ankle in August 1989.  In May 1990, he was treated for 
ingrown hairs on the back of his neck.  Assessment at that 
time was pseudofoliculitis barbae, possible.  Later that same 
month, he was treated for complaints of nausea and vomiting.  
These records also reflect that the veteran was treated on 
numerous occasions for back pain, as well as a fracture to 
the nose.  On an August 1992 expiration of term of service 
examination, and a subsequent "QUAD" examination conducted 
in May 1993, the veteran's skin, upper and lower extremities, 
as well as his head, face, neck, and scalp, were clinically 
evaluated as normal.  At the time of the August 1992 
examination, the veteran reported that he had never 
experienced frequent or severe headache, thyroid trouble, 
skin disease, or loss of memory or amnesia.  However, he did 
report that he had experienced swollen or painful joints, as 
well as cramps in his legs.  It was noted that he had "AM" 
leg cramps.  At the time of the May 1993 examination, he 
reported that he had experienced swollen or painful joints, 
frequent or severe headache, skin disease, as well as loss of 
memory or amnesia.  He stated that he had been hospitalized 
one day for a rash over his entire body and joint swelling 
two weeks prior to the examination.  Further, it was stated 
that he had been having daily headaches of varying degrees 
for two years.  On a September 1993 Report of Medical 
History, the veteran reiterated that he had experienced 
swollen or painful joints, frequent or severe headache, 
shortness of breath, and loss of memory or amnesia.  

The veteran's DD Form 214 shows that he received the 
Southwest Asia Service Medal with three Bronze Stars, and the 
Kuwait Liberation Medal, among other awards and citations.  
Also, this Form shows that the veteran served in the 
Southwest Asia theater from October 1990 to April 1991.

The veteran was granted service connection for a low back 
disorder (identified as intervertebral disc disease, L3-L4), 
and residuals of a hairline fracture to the nasal bone by a 
March 1993 rating decision.  Later that same month, the 
veteran submitted a claim of entitlement to service 
connection for a skin disorder over his entire body, fatigue, 
sore joints, headaches, loss of memory, and fevers.  

In November 1993, the veteran underwent a VA general medical 
examination, a VA skin examination, and a VA joints 
examination.

At the November 1993 VA general medical examination, it was 
noted that the examination was to pay special attention to 
the veteran's complaints of fevers and fatigue.  The examiner 
also noted that the only records available for review were VA 
outpatient treatment records beginning in May 1993 from the 
Dallas VA Medical Center (VAMC), and summarized the contents 
thereof.  Following examination of the veteran, the examiner 
noted that the general physical examination was not 
remarkable and diagnosed the following:  headaches of two 
years duration which had been diagnosed as migraine headaches 
by a neurologist at the Dallas VAMC, and it was noted that 
the veteran had been given medication for treatment which he 
(the veteran) stated had been helping his headaches; slightly 
enlarged thyroid thought to possibly be early Grave's disease 
by the Endocrinology Clinic at the Dallas VAMC, but it was 
noted that the veteran was still being studied for this 
condition and the studies were not completed; shortness of 
breath claimed by the veteran, but pulmonary function studies 
and chest X-rays had been negative; fever claimed by the 
veteran, but no recent episode of fever; chronic fatigue 
claimed by the veteran as yet unexplained; back condition 
claimed by veteran, with reference to the joints examination; 
and skin disorder claimed by veteran, with reference to the 
skin examination.

At the November 1993 VA skin examination, the veteran 
reported that he first experienced a skin eruption in March 
1993.  This eruption resembled a sunburn, and became papular, 
then hardened, and later cracked and peeled.  He reported 
that he was treated for this skin eruption at the Harris 
Methodist Medical Center, where it was recommended that he be 
examined by VA.  The examiner opined that the skin eruption 
the veteran experienced could very well have represented some 
toxic dermatitis which subsequently cleared.  However, the 
examiner stated that he was troubled about the duration from 
the time of any exposures in the Persian Gulf before the 
development of the eruption.  The examiner stated that there 
were no physical findings at the time of the examination, 
and, therefore, a specific diagnosis could not be made, only 
historical diagnosis.  Consequently, the examiner recommended 
that the Harris Methodist Medical Center records be obtained.

The November 1993 VA joints examination only addressed the 
veteran's service-connected back disorder.  No pertinent 
findings were made regarding the issues on appeal.

VA medical treatment records are also on file which cover a 
period from April 1993 to September 1994.  Among other 
things, these records show that the veteran was assessed with 
Grave's disease and/or hyperthyroidism on numerous occasions.  
He was also treated for migraine headaches on various 
occasions.  Further, these records reflect that the veteran 
underwent a Persian Gulf Registry examination in May 1993.  
At the time of this examination, the veteran reported that he 
had been hospitalized three months earlier because of a 
severe rash.  He also complained of a recurrent headache.  
Examination of the skin was essentially normal, with no 
evidence of lesions.  

Private medical records were also obtained from Harris 
Methodist Medical Center, which are dated in March 1993.  
These records show that the veteran reported having developed 
a recent, generalized rash, as well as a fever, loss of 
appetite, and a stiff neck.  On examination of the skin, it 
was noted that no rash was visible, but that the skin did 
appear to have a faint red glow which was apparently 
attributed to scratching.  Diagnosis was viral syndrome - 
possible mononucleosis.

In a July 1995 rating decision, the RO denied service 
connection for a skin disorder, fatigue, sore joints, 
headaches, loss of memory, and fevers.  The RO found that 
these symptoms were attributed to a known clinical diagnosis 
of hypothyroidism (sic) or Grave's disease, which was neither 
occurred in nor caused by service, including service in the 
Persian Gulf theater.

Additional VA medical records were subsequently added to the 
file which cover a period from January 1994 to December 1999.  
Among other things, these records show treatment for thyroid 
problems on numerous occasions.  An examination conducted in 
November 1999 resulted in differential diagnoses of 
thyroiditis (Hashimoto's, subacute, suppurative and 
Riedel's), Graves disease, Iodine Deficiency Goiter, Toxic 
Multinodular Goiter, Goiter induced by medications, 
Sarcoidosis, Amyloidosis, and Thyroid Hormone Resistance.  It 
is noted that these records also show treatment for skin 
problems on various occasions.  In February 1996 the veteran 
reported that he felt like he had pruritus on his face, and 
that it was going to develop into a rash.  He further 
reported that he had had a rash two years earlier, the cause 
of which was unknown.  On examination, there was no evidence 
of a rash except for perioral edema.  Diagnostic impression 
was allergic reaction.  In March 1996, he was noted to have 
scaling, hyperpigmented, pruritus rash on his eyelids, face, 
and neck of one month's duration.  Diagnostic impression was 
allergic dermatitis versus fungus.  Records from June 1996 
continue to show treatment for skin problems attributed to an 
allergic reaction.  However, records from September 1996 
indicated that the veteran's rash might be related to his 
endocrine problem.  In January 1999, it was noted that the 
veteran had chronic dermatitis which was controlled with 
medicated cream.

The veteran underwent a new VA general medical examination 
and a VA spine examination in November 1999.  Both of the 
examiners noted that the veteran's claims folder was 
available for review.

The November 1999 VA general medical examiner made the 
following diagnoses:  subjective complaints of memory loss, 
fatigue, and shortness of breath; intervertebral disc 
disease, lumbar spine, L3-L4; rule in/rule out thyroid 
disorder; vascular type headaches one to two times a week; 
high fevers, although the veteran reported no fevers since 
starting nortriptyline and no fevers for the past three 
years; skin disorder; and residuals of nasal fracture.  

Following examination of the veteran, the November 1999 VA 
spine examiner diagnosed, among other things, arthralgia of 
the peripheral joints.  The examiner stated that there was no 
evidence to sustain a diagnosis of inflammatory conditions, 
rheumatoid arthritis, or arthropathy at the time of the 
examination.  Moreover, the examiner emphasized that the 
veteran presented with full range of motion of all of the 
joints and no deformities.

The veteran subsequently underwent a new VA skin examination 
in December 1999.  However, this examiner stated that no 
medical records were available for review on the veteran.  On 
examination, the examiner found that the veteran did not have 
any skin lesions.  Consequently, his diagnosis was, per the 
veteran's history, probable contact dermatitis.  The examiner 
emphasized that since there were no lesions seen on 
examination, that the veteran should come back when the 
lesions were active.  Moreover, the examiner noted that 
contact dermatitis could be very difficult to diagnose 
because of its episodic nature.  Nevertheless, the examiner 
opined that, per the veteran's history, the condition was 
consistent with contact dermatitis.  

Also on file are excerpts from DORLAND'S MEDICAL DICTIONARY 
(27th ed.) and the MERCK MANUAL (Centennial ed.) concerning 
thyroid problems.  These excerpts note that common signs and 
symptoms of thyroid dysfunction include fatigability, 
nervousness, emotional lability and irritability, heat 
intolerance, increased sweating, weight loss, palpitations, 
tremors of the hand and tongue, and varying degrees of 
exophthalmos.  

In a January 2000 Supplemental Statement of the Case, the RO, 
among other things, denied service connection for thyroid 
disease (claimed as undiagnosed illness characterized by sore 
joints, memory loss, fatigue, headaches, and high fevers) and 
for dermatitis (claimed as skin rash due to undiagnosed 
illness).  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2).  Disabilities that have existed for 6 months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

By regulation, VA has determined that "undiagnosed 
illnesses" may include, inter alia, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms and cardiovascular signs 
or symptoms.  38 C.F.R. § 3.317(b).  However, the symptoms 
"cannot be attributed to any known clinical diagnosis."  38 
C.F.R. § 3.317(a)(1)(ii).  The VA General Counsel's office 
(whose opinions are binding on the Board (See 38 U.S.C.A. § 
7104(c); 38 C.F.R. 
§ 19.5)), has held that compensation may be paid under 38 
C.F.R. § 3.317 for disability which cannot, based on the 
facts of the particular veteran's case, be attributed to any 
known clinical diagnosis.  The fact that the signs or 
symptoms exhibited by the veteran could conceivably be 
attributed to a known clinical diagnosis under other 
circumstances not presented in the particular veteran's case 
does not preclude compensation under section 3.317.  However, 
service connection may not be presumptively established under 
38 U.S.C.A. § 1117(a) for any diagnosed illness, regardless 
of whether the diagnosis may be characterized as poorly 
defined.  See VAOPGCPREC 8-98. 

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, four elements must be satisfied 
in order to make a claim well grounded.  There must be 
evidence of active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; evidence (lay or medical) of the manifestation of one or 
more signs or symptoms of undiagnosed illness; evidence 
(medical or non-medical) of objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and the illness cannot be 
attributed to any known diagnosis by history, physical 
examination, or laboratory tests.  Neumann v. West, 14 Vet. 
App. 12 (2000).

For a diagnosed disability, a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of entitlement to service connection for 
thyroid dysfunction and dermatitis are not well grounded.

As an initial matter, the Board notes that the evidence on 
file confirms that the veteran had service in the Southwest 
Asia theater from October 1990 to April 1991.  However, the 
medical treatment records, as well as the excerpts on file of 
DORLAND'S MEDICAL DICTIONARY and the MERCK MANUAL, show that 
his complaints of aching joints, memory loss, fatigue, 
headaches, and high fevers have been attributed to thyroid 
dysfunction.  Similarly, the medical treatment records 
reflect that the veteran's skin problems have been attributed 
to dermatitis.  In short, these symptoms have been attributed 
to known clinical diagnoses.  Thus, the veteran's claims 
concerning service connection for aching joints, memory loss, 
fatigue, headaches, high fevers, and skin rash, as resulting 
from undiagnosed illnesses, are not well grounded.  See 
Neumann, supra; see also 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; .

The Board also finds that the veteran has not submitted well-
grounded claims for thyroid dysfunction or dermatitis on a 
direct basis.

The service medical records do not show that the veteran was 
diagnosed with either thyroid dysfunction or dermatitis 
during his period of active duty.  Granted, the veteran 
reported at the time of his April 1988 enlistment examination 
that he had never experienced swollen or painful joints, 
frequent or severe headache, cramps in his legs, skin 
disease, thyroid trouble or goiter, or loss of memory or 
amnesia.  In May 1993, he reported that he had experienced 
swollen or painful joints, frequent or severe headache, 
shortness of breath, skin disease, and loss of memory or 
amnesia.  However, while the veteran is qualified as a lay 
person to describe his symptomatology, nothing on file shows 
that he has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, he is not competent to diagnose the cause of 
these symptoms.  See Grottveit at 93; Caluza at 504.  Thus, 
his claim is not well grounded under the chronicity standard 
outlined by Savage, supra.

To the extent the veteran has alleged continuity of 
symptomatology regarding his aching joints, memory loss, 
fatigue, headaches, and high fevers, the Board notes that in 
Voerth v. West, 13 Vet. App. 117 (1999) the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
With regard to the dermatitis claim, the Board notes that the 
medical records show that the veteran first experienced a 
skin eruption in March 1993.  Further, the veteran 
acknowledged at his November 1993 VA skin examination that 
this was his first skin eruption.  Thereafter, the medical 
records do not indicate treatment for chronic skin problems 
until February 1996.  Thus, continuity of symptomatology does 
not apply with respect to the dermatitis.

For the reasons stated above, the Board finds that competent 
medical nexus evidence is necessary in order to well ground 
both the veteran's claim of service connection for thyroid 
dysfunction and his claim of service connection for 
dermatitis.  Since no such evidence is on file, the Board 
concludes that the veteran's claims are not well grounded and 
must be denied.  As the veteran has not submitted the 
evidence necessary for a well-grounded claim, a weighing of 
the merits of these claims is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that the RO did not specifically deny the 
veteran's thyroid dysfunction and dermatitis claims on the 
basis that the claims were not well-grounded.  When the Board 
addresses in its decision a question that has not been 
addressed by the RO, such as whether or not the veteran's 
claim is well grounded, it must consider whether the veteran 
has been given adequate notice to respond and, if not, 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In light of the veteran's 
failure to meet the initial burden of the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision herein.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render either and/or both of his claims well grounded.  The 
Board finds that no such information is of record.  See 
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Beausoleil 
v. Brown, 8 Vet. App. 69, 80 (1995); see also generally 
Stuckey v. West, 13 Vet. App. 163, 175 (1999) (observing in 
part that when it is alleged that there is specific evidence 
that would manifestly well ground a claim, VA has a duty to 
inform the claimant of the importance of obtaining this 
evidence to "complete the application.") (Emphasis added).

II.  Shortness of Breath

The Board notes that while the issue of entitlement to 
service connection for shortness of breath as due to an 
undiagnosed illness was certified as being on appeal, a 
review of the record does not show that the veteran actually 
perfected a timely appeal with regard to this issue.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 
38 C.F.R. § 20.200.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can reasonably be construed as disagreement with that 
determination and a desire for appellate review.  38 U.S.C.A. 
§ 7105;  
38 C.F.R. § 20.201.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  The Substantive Appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the Statement of the Case.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determinations being appealed.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 
19.26, 19.29, 19.30.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

As mentioned above, the July 1995 rating decision denied 
service connection for a skin disorder, fatigue, sore joints, 
headaches, loss of memory, and fevers.  No determination was 
made at that time regarding the shortness of breath claim.  
Rather, this claim was denied by the RO in a June 1997 rating 
decision.  The RO sent the veteran correspondence dated that 
same month informing of this decision, and which noted that a 
VA Form 4107, Notice of Procedural and Appellate Rights, was 
enclosed.  Also in June 1997, the RO issued a Supplemental 
Statement of the Case to the veteran which included the 
shortness of breath claim as one of the issues.  In the 
attached correspondence, the RO informed the veteran that if 
the Supplemental Statement of the Case contained an issue 
which was not included in his Substantive Appeal, then he had 
to respond within 60 days to perfect his appeal of the new 
issue.  It does not appear that the veteran submitted a 
Notice of Disagreement within one year from the date of the 
June 1997 rating decision, or a Substantive Appeal within 60 
days of the concurrent Supplemental Statement of the Case.  

The Board has the authority to adjudicate or address in the 
first instance the question of timeliness of an appeal, and 
it may dismiss an appeal in the absence of a timely appeal.  
Under such circumstances, however, the claimant should first 
be afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.  VAOPGCPREC 9-99.  Accordingly, the Board sent 
correspondence to the veteran in August 2000 informing him 
that the Board was rasing the issue of timeliness of appeal 
regarding his shortness of breath claim.  He was informed 
that he and his representative had 60 days from the date of 
the correspondence to present any evidence or argument 
regarding the timeliness of appeal issue.  No response 
appears to be on file with respect to this correspondence.  
Thus, the Board finds that the veteran has been accorded due 
process with respect to this issue.

For the reasons stated above, the Board finds that the 
veteran has not fulfilled the legal requirements to perfect a 
timely appeal on his claim of service connection for 
shortness of breath as due to an undiagnosed illness.  The 
Board notes that the issue of timeliness of a substantive 
appeal is a question of law; the veteran either fulfilled the 
requirements or he did not.  The Court has held that when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the Board concludes 
his claim must be dismissed as a matter of law.


ORDER

Entitlement to service connection for thyroid dysfunction 
(claimed as an undiagnosed illness manifested by aching 
joints, memory loss, fatigue, headaches, and high fevers) is 
denied.

Entitlement to service connection for dermatitis (claimed as 
skin rash due to an undiagnosed illness) is denied.

Inasmuch as a timely appeal was not perfected as to the 
denial of service connection for shortness of breath as due 
to an undiagnosed illness, the claim is dismissed.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

